Case 1:19-cv-00997-WS-B Document 1-3

JS 44 (Rev. 08/18)

The JS 44 civil cover sheet and the information contained herein neither replace nor sup;

provided by local rules of court. This form, approved by the Judicial Conference of the

Filed 11/15/19 Pagelofi1 PagelD#: 115

CIVIL COVER SHEET

ement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

t

purpose of initiating the civil docket sheet. (SE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
Taylor Virginius Leslie, Jr. UPS Machinery Services, Inc.; Wallace W. Cooper; Enterprise FM
Trust, Inc.

(b) County of Residence of First Listed Plaintiff | Mobile County
(EXCEPT IN U.S. PLAINTIFF CASES)

) Attorneys (Firm Name, Address, and Telephone Number)

¢
J. Sef Courtney, Ill
Law Offices of J. Patrick Courtney, III

P.O. Box 2205, Mobile, AL 36652 Phone: (251) 694-1001

County of Residence of First Listed Defendant Harris County, Texas
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (If Known)

See attached.

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) Hil.

 

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
PTF DEF

 

 

 

 

 

 

 

 

 

 

 

 

 

O01 US. Government O03. Federal Question PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (1 CO 1 Incorporated or Principal Place o4 04
of Business In This State
0 2 U.S. Government %4 Diversity Citizen of Another State 0 2 © 2 Incorporated and Principal Place as s
Defendant (Indicate Citizenship of Parties in Item Ill) of Business In Another State
Citizen or Subject of a O03 © 3 Foreign Nation a6 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY [OTHER STATUTES —]
G 110 Insurance PERSONAL INJURY PERSONAL INJURY = |0 625 Drug Related Scizure © 422 Appeal 28 USC 158 GC 375 False Claims Act
120 Marine OG 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal 3 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability G 690 Other 28 USC 157 372%a))
OC 140 Negotiable Instrument Liability 1 367 Health Care/ © 400 State Reapportionment
C150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaccutical © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury GO 820 Copyrights © 430 Banks and Banking
C151 Medicare Act © 330 Federal Employers* Product Liability © 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability OG 368 Asbestos Personal O 835 Patent - Abbreviated C1 460 Deportation
Student Loans 3 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR: © 480 Consumer Credit
of Veteran’s Benefits x 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) © 485 Telephone Consumer
0 160 Stockholders’ Suits 0 355 Motor Vehicle G 371 Truth in Lending Act O #862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management OC 863 DIWC/DIWW (405(g)) |G 490 Cable/Sat TV
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI C850 Sccuritics/Commodities/
© 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability © 751 Family and Medical © 890 Other Statutory Actions
Medical Malpractice Leave Act © 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
© 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement © 870 Taxes (U.S. Plaintiff © 895 Freedom of Information
OG 220 Foreclosure 5 441 Voting © 463 Alien Detainee Income Security Act or Defendant) Act
© 230 Rent Lease & Ejectment 442 Employment G3 510 Motions to Vacate O 871 IRS—Third Party © 896 Arbitration
OG 240 Torts to Land 3 443 Housing’ Sentence 26 USC 7609 © 899 Administrative Procedure
© 245 Tort Product Liability Accommodations 3 530 General AcvReview or Appeal of
© 290 All Other Real Property C445 Amer. w/Disabilities - ] J 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: © 462 Naturalization Application © 950 Constitutionality of
(0 446 Amer. w/Disabilities -] 540 Mandamus & Other |0 465 Other Immigration State Statutes
Other 6 550 Civil Rights Actions
© 448 Education 6 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

o1 2X2 Removed from
State Court

O 3  Remanded from o4

Onginal
Appellate Court

Proceeding

Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are fili
VI. CAUSE OF ACTION

Brief description of cause:

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION

28 U.S.C. Sections 1332, 1441, and 144

¢ (Do not cite jurisdictional statutes unless diversity):

Plaintiff claims to be injured as a result of a motor vehicle accident.

DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: yes X%No
VIII. RELATED CASE(S)
IF ANY (See insiructions): GE PSH, Brooks Tn DOCKET NUMBER 02-CV-2019-902793
DATE | (5| Ig ec Pep tb] yf?
FOR OFFICE USE ONLY C
RECEIPT # AMOUNT ARPLYING IFP JUDGE MAG. JUDGE

 
